DETAILED ACTION
Response to Amendment
	In response to preliminary amendment filed on 9/24/2019, claims 16- 28 and 33- 34 are cancelled, claims 1, 3- 4, 15, 29, 31- 32 and 35 are amended. Claims 1- 15, 29- 32 and 35 are pending for examinations.

Allowable Subject Matter
Claims 1, 3- 4, 15, 29, 31- 32 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Chen et al. (US Pub. No. 2018/0049097 A1):
Chen teaches a transmission resource determining method, comprising: deriving, by a user equipment, a hopping rule of a used transmission resource, wherein in the hopping rule, the transmission resource used after a current hopping is associated with identification information used in the latest transmission and is associated with at least one of: frequency domain information corresponding to a physical resource used in the latest transmission, and time domain information of the latest transmission ( in context with claim 11 (determination of the frequency resources used for the one or more previous transmissions (i.e. latest transmission) is based on frequency resources used for the current packet transmission (i.e. current) and a frequency hopping pattern), refer to claims 1 and 5.. method for wireless communications by a user equipment (UE), comprising: receiving a current transmission of a packet; determining, based on the current packet transmission, one or more previous transmissions of the packet occurred and at least one parameter associated with the one or more previous transmissions; see claim 1; now refer to claim 5 wherein the at least one parameter comprises at least on of: time resources or frequency resources used for the one or more previous transmissions).
	But fails to state about wherein the identification information is used to distinguish a plurality of user equipments using the same resource for information transmission and performing, by the user equipment, a corresponding transmission resource hopping at a preset time interval according to the hopping rule.
Above taken with other limitations of the claim and dependent claims is consider novel and non-obvious.

SALEM et al. (US Pub. No. 2018/0270807 A1):
	Salem discussed about UE may be assigned a group of hopping patterns that is different from the hopping patterns assigned to the other UEs, in which case the hopping pattern used also uniquely identifies the UE. In such embodiments, the RB index of the uplink transmission may therefore identify both the UE and the HARQ process, and so the reference signal sequence does not have to uniquely identify the UE or TB. Such embodiments assume that there is no chance that two different UEs can start their respective hopping patterns on the same resource.
	But Salem is silent about the identification information is used to distinguish a plurality of user equipments using the same resource for information transmission and performing, by the user equipment, a corresponding transmission resource hopping at a preset time interval according to the hopping rule.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468